Citation Nr: 0700786	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-07 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for liver disease, to 
include cirrhosis and hepatitis C.

3.  Entitlement to service connection for arteriosclerosis.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.



FINDINGS OF FACT

1.  The veteran did not incur arthritis in service.

2.  The veteran did not incur cirrhosis or hepatitis C in 
service.

3.  The veteran did not incur arteriosclerosis in service.

4.  The veteran did not incur hypertension in service.  



CONCLUSIONS OF LAW

1.  Service connection for arthritis is not established.  38 
U.S.C.A. §§ 1110, 1131, 1137 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  Service connection for liver disease, to include 
cirrhosis and hepatitis C is not established.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303, 
3.304 (2006).

3.  Service connection for arteriosclerosis is not 
established.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

4.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.  VA has a duty to indicate which portion of 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf, which 
was accomplished in a letter dated in August 2003.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive timely 
notice concerning the degree of disability and effective 
dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must typically be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran did not receive sufficient VCAA 
notification in a timely fashion.  Nonetheless, any possible 
prejudice resulting to the veteran from this error has been 
cured by subsequent readjudication of the issues on appeal in 
an August 2006 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this was fulfilled by the August 2003 
letter when it generally advised the veteran to send the RO 
any evidence in his possession that could substantiate his 
claims.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records and, VA medical records and all 
privately held records identified by the veteran.  The 
veteran has not indicated the presence of any other 
outstanding relevant records and has not requested VA's 
assistance in obtaining any other evidence

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  A medical examination is not necessary to make a 
decision on the claims on appeal because, as discussed below 
in greater detail, there is no indication that the 
disabilities involved with the present appeal are associated 
with the veteran's period of service.  

Given the preceding, VA has satisfied its duties to the 
veteran given the circumstances of this case.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, hypertension and arteriosclerosis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Arthritis

Service connection for arthritis is not established.  The 
veteran is already receiving compensation for service-
connected arthritis of his right ankle and right knee.  The 
only other manifestations of arthritis are in the veteran's 
back and hip.  The first mention of low back arthritis 
appears in an October 2004 outpatient VA medical center 
treatment record, which contains a notation of low back pain.  
A subsequent December 2004 VA medical center treatment record 
reveals a diagnosis of degenerative joint disease.  Likewise, 
a January 2004 radiographic report reveals the first 
diagnosis of degenerative changes of the right hip.  There 
is, however, no discussion appearing anywhere in the record 
regarding the etiology of these disabilities and there are no 
notations of complaints or treatment of these disabilities in 
the veteran's service medical records.  Accordingly, because 
the first evidence of these disabilities appears well over 
one year following his discharge from service, and none of 
the evidence indicates in-service incurrence of arthritis or 
otherwise links these disabilities to service, the 
preponderance of the evidence is against the claim and it 
must be denied.  


Liver Disease

Service connection for hepatitis C and cirrhosis is not 
established.  There are no notations of hepatitis C and 
cirrhosis in the veteran's service medical records.  A VA 
medical center record of discharge notes that the veteran 
first tested positive for the hepatitis C antibody in 
December 1994.  There is no evidence of cirrhosis appearing 
anywhere in the record, although the veteran has reported a 
history of cirrhosis, which is noted in a May 2002 record 
from the Texas Department of Criminal Justice.  There is no 
evidence addressing the etiology of the veteran's liver 
disease or otherwise addressing any link thereof to his 
period of service.  There is no indication that the veteran 
incurred a liver disease in service, to include hepatitis C 
and cirrhosis, or that a liver disease is otherwise related 
to service.  Accordingly, the claim must be denied.  

Arteriosclerosis

Service connection for arteriosclerosis is not warranted 
under the circumstances.  After a thorough review of the 
record, the Board is unable to find a single diagnosis of 
arteriosclerosis.  Absent evidence of current disability, 
service connection must be denied.  

Hypertension

Although the veteran is currently diagnosed as having 
hypertension, service connection is not established.  The 
earliest indication of hypertension appears in a Texas 
Department of Criminal Justice psychological evaluation dated 
in May 1997, wherein the veteran reports a history of 
hypertension.  Treatment records from all sources continue a 
diagnosis of hypertension.  There is, however, no discussion 
appearing anywhere in the record regarding the etiology of 
hypertension and there are no notations of complaints or 
treatment hypertension in the veteran's service medical 
records.  Accordingly, because the first evidence of 
hypertension appears well over one year following his 
discharge from service and none of the evidence indicates in-
service incurrence of hypertension or otherwise links the 
veteran's hypertension to service, the preponderance of the 
evidence is against the claim and it must be denied.  


ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for liver disease, to 
include cirrhosis and hepatitis C, is denied.

Entitlement to service connection for arteriosclerosis is 
denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


